Citation Nr: 0809261	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  96-27 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses associated with the veteran's 
hospitalization at University of Mississippi Medical Center, 
Jackson, Mississippi, from August 28, 1995, to September 14, 
1995 to include the associated expenses of air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi on August 28, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
February 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from an 
October 1995 decision of Medical Administrative Service (MAS) 
of the Jackson, Mississippi VA Medical Center (VAMC), which 
denied the veteran's claim for payment of or reimbursement 
for the cost of unauthorized private medical expenses 
associated with his hospitalization at the University of 
Mississippi Medical Center, Jackson, Mississippi, from August 
28, 1995, to September 14, 1995, and his air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi, on August 28, 1995. The veteran 
testified before a hearing panel at the Medical Center in 
January 1996.

The Board remanded the case for further development in 
September 1996.  In June 1997, the Board denied the claim.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Memorandum Decision dated 
July 19, 1999, the Court vacated the Board's June 1997 
decision and remanded the case back to the Board.  In June 
2000 and July 2006, the Board remanded the issue on appeal 
back to the VAMC for additional evidentiary development 
pursuant to the Court's July 1999 decision.

Although the Board regrets further delaying appellate review, 
the appeal is  REMANDED to the VAMC in Jackson, Mississippi.  
VA will notify the appellant if further action is required.




REMAND

In a January 2008 informal hearing presentation, the 
veteran's representative argued that this case needed to be 
remanded to the VAMC again for compliance with the July 2006 
Board remand.  The Board agrees.  As noted in the July 2006 
Board remand, in the case of Stegall v. West, 11 Vet.App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.

In June 2000 in compliance with the July 1999 Court Order, 
the Board remanded the issue on appeal to obtain opinions 
from a panel of at least two physicians as to whether it 
would be reasonable, sound, wise or practicable for the 
veteran to have sought VA treatment instead of private 
treatment in order to rectify his emergency condition which 
was the genesis of his claim for reimbursement of medical 
expenses.  

On remand, a May 2002 opinion by K.K, M.D. and an April 2002 
opinion by C.C., M.D. were obtained and associated with the 
claims file.  However, as noted in the July 2006 Board 
remand, while the two opinions had been obtained, the 
physicians did not expressly indicate whether it would be 
"reasonable, sound, wise or practicable" for the veteran to 
have sought VA treatment.  The Board observed that the 
failure to use this particular language was one of the 
deficiencies noted by the Court in its July 1999 decision 
that vacated the prior Board decision.  In sum, the Board 
noted that the opinions obtained did not use this required 
language.  The Board further provided that it was not 
apparent if the VA physicians who provided the above 
referenced opinions had access to and had reviewed both the 
veteran's claims file and the MAS file as directed by the 
Board's June 2000 remand.  

Upon review of an April 2007 supplemental statement of the 
case (SSOC), it does appear that attempts were made to obtain 
additional records.  Moreover, a notation in the SSOC appears 
to indicate that in April 2007, Dr. K.K. denied the claim, 
although there does not appear to be any documentation of 
this in the claims file.  Nevertheless, it does not appear 
that the complete MAS file along with the claims file was 
sent back to the two physicians, including Dr. K.K, so that 
they could review the entire record and determine whether it 
would be "reasonable, sound, wise or practicable" for the 
veteran to have sought VA treatment as instructed in the July 
2006 Board remand.  

Further, in its July 2006 remand, the Board directed the VAMC 
to associate the MAS file with the claims file.  While it 
appears that volumes 1 and 3 have been associated with the 
claims file, volume 2 has not.  In the informal hearing 
presentation, the veteran's representative also pointed out 
the absence of volume 2 of the MAS file and argued that basic 
due process required that it be afforded an opportunity to 
review the file.
 
Moreover, the July 2006 remand also instructed the VAMC to 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, again, it 
does not appear that VCAA notice was sent to the veteran.  

The Board emphasizes to VAMC that the particular direction in 
this matter as to the language to be used in the requested 
medical opinions was dictated by the United States Court of 
Appeals for Veterans Claims.  The Court's decision is binding 
on VA and the Board's remand to facilitate compliance with 
the Court's decision has not to date been fully and 
specifically followed despite the prior remands.  

Accordingly, the case is REMANDED for the following actions:

1. Appropriate action should be taken to 
ensure notice to the appellant under the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

2.  Appropriate action should be taken to 
obtain volume 2 of the MAS file.  If 
after a thorough search of VAMC's 
records, a volume 2 does not exist or is 
otherwise unavailable, it must be clearly 
stated in the claims file. 

3.  The VAMC should contact Drs. K.K and 
C.C., the physicians who provided the two 
opinions pertaining to the veteran's 
claim, and request that they provide 
written clarification as to whether it 
would have been "reasonable, sound, wise 
or practicable" for the veteran to have 
sought VA treatment for his emergency 
condition instead of private treatment.  
It is imperative that the opinions be 
couched in the "reasonable, sound, wise 
or practicable" language to comply with 
prior direction from the Court.  The 
physicians must be provided with both the 
claims files and the complete MAS file 
and an annotation must be made in the 
physician's opinions that they had 
reviewed this evidence.  If either or 
both of the physicians are no longer 
available, the VAMC must obtain the 
requested opinion(s) from an appropriate 
physician(s) who has not previously dealt 
with the matter.

4.  After the opinions are received, VAMC 
should review the opinions to ensure that 
the wording complies with the directions 
in the preceding paragraph 3.  If not, 
VAHC should take appropriate action to 
have the opinions revised to ensure such 
compliance.  

5.  After undertaking any additional 
development which the VAMC may deem 
necessary, the VAMC should review the 
expanded record and determine if the 
benefits sought can be granted including 
whether reimbursement of the cost of air 
transportation is warranted.  If any part 
of the claim remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the claims files and the 
complete MAS administrative file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



